Smith, C. J.,
delivered the opinion of the court.
Appellant, having been convicted of selling intoxicating liquors, appealed to this court, and his conviction was affirmed at a former day of this term. His counsel now suggests that we erred in so doing, for the reason that the court below committed manifest error in permitting the introduction of certain testimony offered by the state.
Appellant was convicted on the testimony of two detectives employed by the sheriff for the purpose of ferreting out the commission of crimes of this character. They testified that they went to the house of appellant, and were met at the door by his wife, Carrie, and told her they wished to purchase some whisky; that she returned into the house, and shortly afterwards appellant himself appeared with two half pints of whisky, for which they paid him the sum of one dollar and twenty-five cents. A Mr. Davis was then introduced by the state, and after he had testified that he had requested these detectives to go to this house, he was permitted, over the objection of appellant, to answer the following questions: “Q. For what purpose did you send them there? A. I sent them up there to catch Carrie. Q. For what purpose; to catch.Carrie doing what? A. To get a sale of whisky or beer on her.” The “Carrie” referred to is appellant’s wife. Appellant denied having made this sale; he and one other witness testifying that he was at a place other than his residence at the time these detectives claimed to have purchased the whisky. Conceding, but not deciding, that this testimony was incompetent, and ought not to have been admitted, its admission can by no *882stretch of the imagination be said to have resulted in a miscarriage of justice.
Counsel for appellant very vigorously attacks the principle of harmless error here applied and embodied in rule No. 11 of this court (59 South, is), and quotes extensively from an address delivered by the president of the Mississippi state bar association at its recent meeting, wherein this rule is referred to as judicial legislation, revolutionary in character, and the statement made that ‘‘ the rule, enforced and applied literally, would produce a condition of judicial tyranny from which the state would revolt.” The source from which this criticism emanated entitles it to more serious consideration than it would otherwise merit, for the rule criticised comes to us from the common law, and in slightly different language is now enforced in many jurisdictions by virtue of statutes, rules of court, or judicial decision, including the courts of that country from which our jurisprudence is derived, and in addition has been approved by various bar associations, including the American and our own state bar association. The rule referred to is as follows: “No judgment shall be reversed on the ground of misdirection to the jury, or the improper admission or exclusion of evidence, or for error as to the matter of pleading or procedure, unless it shall affirmatively appear, from the whole record, that such judgment has resulted in a miscarriage of justice.”
Counsel does not advise us what, in his judgment, the rule in this matter ought to be; but we presume that he approves that rule which Mr. Wigmore terms the “Exchequer heresy,” for the reason that it was first announced in the English Court of Exchequer, and which is “that an error of ruling creates per se for the excepting and defeated party a right to a new trial;” for part of the language quoted from this address by bim with approval is as follows: ‘ ‘ The true rule must be that a miscarriage of justice has already resulted when the case *883has not been tried according to law, .and the only business of the supreme court of Mississippi has heretofore been and ought to be to see that this error is corrected. Any other rule will bring chaos and confusion worse confounded. ’ ’
Prior to the decision of the case of Crease v. Barrett, in 1835, by the Court of Exchequer, reported in 1 C. & M. 918, the orthodox common-law rule on this subject was that an erroneous ruling of the character here under consideration “was not sufficient ground for setting aside a verdict and ordering a new trial, unless upon all the evidence it appeared to the judges that the truth had thereby not been reached.” 1 Wigmore on Evidence, section 21, and' authorities there cited, particularly Tyrwhit v. Wynn, 2 Bar. & Ald. 637. In Crease v. Barrett the Court of Exchequer “announced a rule which in spirit and in later interpretation signified that error of ruling created per se for the excepting and defeated party a right to a new trial. The new Exchequer rule was speedily accepted in the other courts; and for something more than a generation it remained the law of England, until it was reformed away, for civil causes, in 1875.” 1 Wigmore, on Exchequer, section 21. This heresy also early obtained recognition in America, and is probably still the rule in a majority of the states. The many miscarriages of justice, of which its enforcement was undoubtedly the cause, have at last brought it into disfavor, and it has now been repudiated in many jurisdictions, the courts of which have returned to the orthodox English rule, either voluntarily or by legislative command.
This matter seems first to have come under the consideration of the highest appellate tribunal of this state in 1821, in the case of Taylor v. Sorsby, Walk. 97, wherein, among other things, it was said: “New trials are frequently necessary, and sometimes indispensable, for the purpose of obtaining the ends of substantial justice. But the important right of trial by jury should not be dis*884turbed, unless upon the most unequivocal evidences of injustice to the party who complains; otherwise, the rights of the jury would be literally transferred to the courts, and they would, instead of the jury, become the triers of facts, in contravention of one of the leading’ features clearly expressed in our political association. However, if it is manifest to a reasonable certainty that justice has not been done, the courts will always interfere, and give the party an opportunity of having his cause reexamined by a second jury.” The rule thus announced differs from the one now under consideration only in the language in which it is couched; for the word “miscarriage” simply means “a failure, or a case of it,” and the phrase “miscarriage of justice” simply means “a failure to secure justice.” Webster’s International Dictionary.
Unfortunately, however, this Exchequer heresy soon obtained a foothold here, and in 1855, in Jackson v. Jackson, 28 Miss. 674, 64 Am. Dec. 114, it was said “that the correct rule is that, when error of law manifestly appears, the presumption of law is that it was to the prejudice of a party complaining of it, and that the judgment will be reversed by reason of it, unless it appear by the record that it did not operate to the injury of the party complaining.” This presumption of prejudice from the commission of error seems gradually to have become more conclusive, as will appear from Harper v. Tapley, 35 Miss. 506; Josephine v. State, 39 Miss. 648; Solomon v. Compress Co., 69 Miss. 319, 10 South. 446, 12 South. 339, and Foster v. State, 70 Miss. 755, 12 South. 822, and reached its apotheosis in Lipscomb v. State, 75 Miss. 559, 23 South. 210, 230, wherein it seems to have been held that this court has nothing whatever to do with the correctness of the result reached by the jury in the court below, but must in all cases reverse for the commission of an error ‘ ‘ of such character as that the jury itself might have been influenced by it.” 75 Miss. 599, 620, 23 South. 221.
*885After the decision of this case, however, this court continued to decline to reverse judgments, notwithstanding the commission of error by the court below of the character here under consideration, when it appeared from the whole record that justice had been done; and in Rector v. Outzen, 93 Miss. 256, 46 South. 408, it seems to have returned to the earlier and orthodox rule, for it is there said that “in order to secure a reversal it must be shown that there was an error and that the error was prejudicial.” Until it is shown that the party against whom an error was committed has failed to obtain justice, it cannot be said that he has been prejudiced — that is, injured or damaged — by its commission.
The objections generally urged against the rule now under consideration are that by acting upon it the court invades the province of the jury, and that its frequent application would cause the rules of evidence to be less carefully considered. The second reason may have some foundation in fact, but we must remember that the rules of evidence are not an end in themselves, but merely a means to an end, and when the end sought has been reached it is folly to reject it merely for the reason that the jury arrived at it in a manner other than that contemplated by the law. The first reason is wholly without merit, for by applying it an appellate court, instead of invading the province of the jury, upholds it to the full extent in its prerogative of determining what the truth of the matter in controversy is, and declines to interfere unless it clearly appears that it has failed to correctly discharge this duty.
This court is one of appellate jurisdiction only, and its sole duty is to correct errors made in the courts below which have operated to the prejudice of the parties complaining' thereof, and until both error and prejudice resulting therefrom are shown by the record it should not and will not interfere with the course of justice. It will continue to protect litigants in all of their fundamental *886rights, and will see, so far as in its power lies, that full and complete justice is administered to them. Nevertheless it must be thoroughly understood, in the language used by Judge Whiteield in his dissenting opinion in Lipscomb v. State, 75 Miss. 617, 23 South. 228, “that this . . . tribunal is not a helpless prisoner, bound in the fetters of some supposed hard and fast rule requiring it to reverse cases where, first, erroneous instructions have been given; or, second, proper instructions have been refused; or, third, competent testimony has been excluded; or, fourth, incompetent testimony admitted; or, fifth, improper argument has been allowed; or, sixth, the trial court has erred in its rulings on the pleadings — on the ground, merely, that such action of the court of the one kind or the other, constitutes error in law merely, ’ ’ and that for the commission of such an error the judgment of a trial court will be reversed only when it “affirmatively appears from the whole record that such judgment has resulted in a miscarriage of justice. ’ ’
Suggestion of error overruled.

Suggestion overruled.